[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE
A motion to strike challenges a pleading alleging insufficient facts to support a recognized legal theory. Practice Book Section 152. For purposes of a motion to strike the court assumes the truth of the allegations of the complaint. Blake v. Levy, 191 Conn. 257, 258 n. 1. In ruling on a motion to strike the court accepts all well-pleaded facts as true. In determining a motion to strike all well-pleaded facts are taken as admitted. Amodio v. Cunningham, 182 Conn. 80, 83.
In light of the above, it would be inappropriate to grant the motion to strike.
FRANCES ALLEN SENIOR JUDGE